Appeal of HENRY HIRSCHMANN, as executor, and KATIE H. WEINBERG, as executrix, estate of SOLOMON HIRSCHMANN.Hirschmann v. CommissionerDocket No. 685.United States Board of Tax Appeals1 B.T.A. 748; 1925 BTA LEXIS 2801; March 16, 1925, decided Submitted March 11, 1925.  *2801  The deficiency is determined in accordance with stipulation filed by counsel.  J. N. Nathans, Esq., for the taxpayer.  L. C. Mitchell, Esq., for the Commissioner.  Before GRAUPNER, LANSDON, LITTLETON, and SMITH.  This appeal involves a deficiency in estate tax as set forth in the Commissioner's deficiency letter of October 4, 1924.  Counsel for the Commissioner and the taxpayer filed a stipulation with the Board whereby it is agreed that a deficiency of $376.84 exists.  DECISION.  In accordance with the stipulation, the taxpayer's deficiency in estate tax is determined to be $376.84.